Citation Nr: 0509249	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
bilateral hallux valgus, and status post Morton's neuroma of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
bilateral pes planus, bilateral hallux valgus, and status 
post Morton's neuroma of the left foot.  This case was 
previously before the Board in February 2004 when it was 
remanded for additional development.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's bilateral pes planus was noted on 
examination at entry and preexisted service.

3.  There is no evidence of an increase in severity of the 
veteran's preexisting bilateral pes planus during service.

4.  Bilateral hallux valgus was initially shown many years 
after service and is not shown by the competent medical 
evidence to be related to service.

5.  Morton's neuroma of the left foot was initially shown 
many years after service and is not shown by the competent 
medical evidence to be related to service.


CONCLUSION OF LAW

Bilateral pes planus, bilateral hallux valgus, and status 
post Morton's neuroma of the left foot were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1101, 1131, 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate his claims for service 
connection for his claimed foot disorders in the April 2001 
rating decision, the June 2002 statement of the case (SOC), 
the August 2004 and December 2004 supplemental statement of 
the case (SSOC), and in a letter sent to the veteran in March 
2004. 

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the March 2004 letter to 
the veteran.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records as well as service 
personnel records for the veteran's service and these appear 
to be complete.  The RO has made reasonable attempts to 
obtain all records of treatment identified by the veteran, 
and these have been obtained and associated with the claims 
file.  The veteran was also provided the opportunity to 
present argument and evidence in hearings before a hearing 
officer at the RO, and before a Veterans Law Judge, which he 
declined.  VA provided the veteran with examinations in 
January 2001 and March 2002.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for service 
connection for his claimed bilateral foot disorders.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claims for his 
bilateral foot disorders in November 2000, and an initial 
determination was made in April 2001.  Only after this rating 
did VA comply with the provisions of the VCAA and provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above in March 2004, 
and his claim thereafter readjudicated in the December 2004 
SSOC.  The Board therefore concludes that the failure to 
provide a pre-AOJ initial adjudication notification letter 
constitutes harmless error.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Finally, with regard to VA's duty to assist, the Board notes 
that the veteran is claiming that his pes planus was 
aggravated during service, and that a review of his military 
personnel records would show that he was on light duty for a 
week while he was being fitted for special shoes.  The 
veteran's representative contends that although the veteran's 
service personnel records were obtained and fail to show any 
such light duty assignment, VCAA requires that VA conduct a 
search of unit records and any morning reports that might 
reflect that the veteran was assigned to light duty.  
However, VA will specifically refrain from providing 
assistance in obtaining evidence where there is no reasonable 
possibility that the assistance would substantiate the claim.  
38 C.F.R. § 3.129(e).  Even if the veteran were listed on 
light duty in any morning reports, it is not reasonable that 
this fact alone could substantiate the claim for service 
connection on the basis of aggravation.  The Court has held 
that VA's statutory duty to assist is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).

Factual Background

The service medical records show that the veteran had 
asymptomatic bilateral flatfoot on examination at entry into 
service.  His only treatment during service for any foot 
problems was for left foot pain in the area of the second 
metatarsal head.  A mild callous area was noted.  There was 
no subsequent treatment shown during service and his feet 
were noted as "normal" on examination at separation.  The 
earliest records of treatment postservice for any foot 
complaints is in 1998.  None of the medical records relate 
the veteran's foot complaints to his active service.  

In November 2000, the veteran filed a claim for service 
connection for "severe foot problems."  On VA examination 
in January 2001, the veteran stated that he was drafted with 
"totally flat feet" that gave him little or no problems, 
but once in boot camp his feet felt like they were on fire 
all the time.  He indicated that his foot problems had 
continued since service and in early 2000 he had a Morton's 
neuroma which was later removed.  Following examination, the 
impressions included bilateral pes planus, bilateral 
asymptomatic hallux valgus and status post Morton neuroma on 
the left foot.  X-ray examination showed hallux valgus on 
both the right and left feet.

In a May 2001 statement, the veteran explained that during 
service he had a pair of custom boots made for him that would 
keep the balls of his feet off the ground at all times.  He 
explained that the reason there was no record of his 
treatment at the VA Medical Center from 1971 to 1999 was 
because he was a recovering alcoholic and he self-medicated 
himself for the pain in his feet during that time.

In February 2002, the veteran indicated that he was on light 
duty during service as a result of his foot pain, and that 
this would be confirmed by a review of his military personnel 
records.  The veteran's service personnel records were 
obtained and reviewed but do not show any assignment of light 
duty.

On VA examination in March 2002, a history of flat feet was 
noted since childhood.  Also noted was a history of left 
ankle fracture which was treated with a cast and for which he 
was later service connected.  The veteran related some 
increase in his flat foot symptoms, but actually pointed to 
the plantar aspect of the mid metatarsal arch on the left.  
He indicated that the left foot was more symptomatic than the 
right foot.  The examiner noted moderate pes planus on the 
right and left which appeared about equal.  He was noted to 
have a limp on the left which he indicated was due to surgery 
in November 2001 for neuroma.  Responding to questions posed 
by the RO, the examiner noted that there was no additional 
pes planus disability acquired during military service.  It 
was also the examiner's opinion that there was no additional 
disability of the feet consistent with bilateral hallux 
valgus, status post Morton's neuroma or aggravation of his 
pes planus resulting from his service-connected residuals of 
a left ankle fracture.  

Legal Criteria

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran is 
presumed to be in sound condition when entering into military 
service except for conditions noted on the entrance 
examination or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 
(2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

The medical evidence shows that the veteran's pes planus 
preexisted service and was noted on examination at entry.  As 
such, the presumption of soundness does not apply and need 
not be rebutted.  See 38 U.S.C.A. § 1111;  VAOPGCPREC 3-2003 
(2003).  Further, the veteran does not dispute that his 
bilateral pes planus preexisted service.

The next question is whether the veteran's preexisting pes 
planus underwent an increase in service  The medical evidence 
does not show that the veteran's pes planus underwent an 
increase in disability during service.  First, there was no 
abnormality of the feet noted on examination at separation.  
Second, it was the opinion of a VA examiner that there was no 
aggravation in service.  The Board therefore concludes that 
the competent medical evidence shows that there was no 
increase in severity of the veteran's bilateral pes planus 
during service and the presumption of aggravation does not 
arise.  38 C.F.R. § 3.306 (2004).  

Turning to the veteran's hallux valgus and neuroma, neither 
of these are shown during service or for many years after 
service.  They are too remote to be causally linked to 
service and there is no competent evidence providing any link 
to service or to any incident of service.  38 C.F.R. 
§ 3.303(d).  Nor is any competent medical evidence linking 
the veteran's bilateral pes planus, hallux valgus or Morton's 
neuroma to any service-connected disability.  The Board notes 
that the veteran's statements of history in the medical 
records, purporting to link his symptoms to service, are not 
competent evidence.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that his preexisting 
bilateral pes planus was aggravated by service, or to link 
any current hallux valgus or Morton's neuroma to any incident 
of service.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2004).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran possesses the 
requisite medical training to comment on the diagnosis and 
etiology of his disorders of the feet.

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for his bilateral 
pes planus, hallux valgus and Morton's neuroma.  Here, the 
determinative issue involves medical causation or a medical 
diagnosis, and consequently competent medical evidence is 
required to support the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2004).


ORDER

Service connection for bilateral pes planus, bilateral hallux 
valgus, and status post Morton's neuroma of the left foot is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


